PER CURIAM.
The petitioner, Sun Bank of Miami, was the plaintiff below in an action for both compensatory and punitive damages based upon the claim that the defendant-respondent had made false and fraudulent misrepresentations in an application for a corporate loan. In this proceeding, it seeks cer-tiorari review of an order which effectively denied it pre-trial discovery of information concerning the defendant’s personal financial condition, which was pertinent to the punitive damages issue. On the authority of the supreme court’s recent opinion in Tennant v. Charlton, 377 So. 1169 (Fla.1979), which was decided after the trial judge ruled below, we quash the order under review and remand the cause for reconsideration of the issue in the light of that opinion.
Certiorari granted.